—In a proceeding to invalidate the petition designating the appellants as candidates in the Democratic Party primary election to be held on September 11, 1979 for the party position of member of the County Committee from the 78th Election District in the Town of Greenburgh, the appeal is from a judgment of the Supreme Court, West-*938Chester County, dated August 16, 1979, which, inter alia, granted the application. Judgment affirmed, without costs or disbursements. At oral argument counsel for the appellants conceded that the designating petition at issue contained defects with respect to the addresses of the candidates’ residences, which defects were similar, if not identical, to those which required the invalidation of the designating petition of petitioner Wilkins (see Matter of Blue v Wilkins, 71 AD2d 935). Accordingly, the same result is mandated herein. Lazer, J. P., Mangano, Gulotta, Margett and Martuscello, JJ., concur.